Per Curiam.

The objection taken in this case proceeds upon the ground that all the deputies of the sheriff are but one officer, being all servants of the same master. This arises from a dictum of the late Chief Justice Parsons, in the case of Watson if Al. vs. Todd if Al. The position is true in a limited sense ; so that one deputy cannot interfere with another, and take property already in the hands of that other; but this very principle gives a right of action where there is such an interference. Otherwise there would be great confusion and continual contention between deputies. *234Where property is attached by a deputy sheriff, and in his actual or constructive possession, he has the legal custody of the whole, and subsequent attachments can be made only by him. A second deputy, who comes to attach, finding the goods already in legal custody, is bound in duty to deliver his precept to the one who has the goods, and require him to attach. If he do not, he is guilty of a breach of duty, for which he will be responsible.

Judgment on the verdict.